Citation Nr: 1454805	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left hip strain.

2.  Entitlement to service connection for a right hamstring condition.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1983 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran last received a VA examination for his left hip disability in April 2010, and has asserted that his condition has worsened since that time.  Although range of motion testing was conducted by a private physician in June 2013, the examination did not include all of the information necessary to fully evaluate the Veteran's hip condition under applicable rating criteria.  As such, the Board finds that an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Regarding the claim for service connection for a right hamstring condition, an April 2010 VA examiner issued a negative nexus opinion, stating that the single muscle strain the Veteran experienced in service appeared to have healed based on the lack of additional treatment, that the physical findings documented at the time did not indicate a muscle injury severe enough to cause ongoing symptoms, and that the most likely cause of the Veteran's current symptoms was recurrent injury over subsequent years.  In June 2013, a private physician issued a positive nexus opinion, diagnosing the Veteran with a ruptured hamstring and tenosynovitis and stating   that, since the "sudden rupture" in the back of the Veteran's right thigh muscles in service, "the muscles have . . . contracted causing inflammation, tenosynovitis and decreased range of motion."

Although the June 2013 physician provided a positive opinion, he did not explain the medical basis for his statements regarding the progression of the Veteran's in-service hamstring injury into his current diagnoses.  In addition, it is unclear what type of "recurrent injury" the 2010 VA examiner was referencing in issuing his negative opinion.  As a result, the Board finds that an additional medical opinion is necessary prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination to determine the current severity of his service-connected left hip disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including range of motion testing.

2.  Send the claims file to a VA physician for review.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  After review of the claims file, the physician should provide an opinion as to whether the Veteran suffers from any current right hamstring disability that is at least as likely as not (a 50 percent probability or greater) related to the hamstring injury he incurred during active service in June 1988.

In issuing the opinion, the physician should address the in-service diagnosis of and treatment for a right hamstring pull and the June 2013 private physician's diagnoses of    a ruptured hamstring and tenosynovitis and his finding that the Veteran's in-service injury caused his current condition.  The physician should explain the medical basis for any conclusions reached, to include why the medical findings indicate the current disability is or is not related to the in-service injury.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



